Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takata (US 5,474,148 A).
	Regarding claim 1, Takata (Figures 1-10) teaches a human-powered vehicle control device for a human-powered vehicle (bicycle 11), the human-powered vehicle control device comprising: an electronic controller (controller 32) configured to control a motor (electric motor 29), which applies a propulsion force to a human-powered vehicle, in correspondence with a human driving force input to the human-powered vehicle (controller 32 will control the motor 29 in response to the pedal force FL and also the speed S), the electronic controller being configured to control the motor so as to increase an assist force produced by the motor for when an output of the motor is maximal upon determining a parameter related to at least one of a vehicle speed of the human-powered vehicle (curve "e" in FIG. 10), an inclination angle of the human-powered vehicle, and a travel resistance of the human-powered vehicle has increased (Col. 5, Lines 8-30).
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stegmaier (US 10,144,485 B2).
	Regarding claim 1, Stegmaier teaches a human-powered vehicle control device (device for adjusting a motor torque) for a human-powered vehicle (electric two-wheeled vehicle), the human-powered vehicle control device comprising: an electronic controller (control unit 35) configured to control a motor (motor 90), which applies a propulsion force to a human-powered vehicle, in correspondence with a human driving force input to the human-powered vehicle (Col. 4, Lines 8-23), the electronic controller being configured to control the motor so as to increase an assist force produced by the motor for when an output of the motor is maximal upon determining a parameter related to at least one of a vehicle speed of the human-powered vehicle, an inclination angle of the human-powered vehicle, and a travel resistance of the human-powered vehicle has increased (See Figure 2; between 0 and V3).
	Regarding claim 2, Stegmaier teaches that the parameter includes a first parameter related to the vehicle speed, the electronic controller is configured to control the motor so that the assist force produced by the motor is less than or equal to a first value upon determining the vehicle speed is lower than or equal to a first vehicle speed (See Figure 2; between 0 and V1), the electronic controller is configured to control the motor so that the assist force produced by the motor is less than or equal to a second value upon determining the vehicle speed is higher than the first vehicle speed, and the second value is larger than the first value (See Figure 2; between V2 and V3).
	Regarding claim 3, Stegmaier teaches that the electronic controller is configured to control the motor so that the assist force produced by the motor is less than or equal to a third value upon determining the vehicle speed is higher than a second vehicle speed, the second vehicle speed is higher than the first vehicle speed, and the third value is smaller than the second value (See Figure 2; between V4 and V5).
	Regarding claim 4, Stegmaier teaches that the third value decreases as the vehicle speed increases (See Figure 2; between V4 and V5).
	Regarding claim 5, Stegmaier teaches that the electronic controller is configured to control the motor so as to increase the assist force produced by the motor for when the output of the motor is maximal as the parameter increases upon determining the vehicle speed is less than or equal to the second vehicle speed (See Figure 2; between V2 and V3).
Allowable Subject Matter
Claims 10-19 are allowed.
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 teaches that the controller being configured to control the motor so as to increase a ratio of an assist force produced by the motor to the human driving force if a vehicle speed of the human-powered vehicle increases upon determining the vehicle speed of the human- powered vehicle is in a first range that is higher than 15 kilometers per hour. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach human-powered vehicle control devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611            



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611